Citation Nr: 0115089	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  92-17 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a right knee injury.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the record reflects that service connection has 
been in effect for many years for the veteran's right knee 
disability.  By rating action in May 2000, service connection 
was also granted for DJD of the right knee in light of the VA 
General Counsel's opinion, VAOPGCPREC 23-97 (July 1, 1997), 
which provides that, where there is both instability and 
limitation of motion of the knee and arthritis is manifested, 
a separate rating for arthritis may be assigned.  A separate 
rating of 10 percent for DJD of the right knee under 
Diagnostic Code (DC) 5010 was assigned.  Since the rating of 
the entire right knee disability is for consideration, 
including arthritis, which is rated on the basis of 
limitation of motion, the Board construes the issues on 
appeal to include the separate rating for right knee 
arthritis.  

The veteran has been informed of the rating criteria for this 
aspect of right knee disablement, and would not be prejudiced 
by an appellate decision on the issue at this time, even 
though a statement of the case (SOC) has not been prepared on 
the specifics of an increased rating for DJD of the right 
knee as distinguished from the other residuals of 
postoperative residuals of a right knee injury, specifically 
instability, as rated under DC 5257.  

The issue of entitlement to a compensable rating for 
bilateral hearing loss will be addressed in the Remand 
portion of this decision, since the Board has determined that 
additional development is warranted.  The remainder of the 
decision will address the issues of increased ratings 
pertaining to the right knee, since these issues are not 
inextricably intertwined with the remanded issue.

In addition to the foregoing, the Board notes that, during 
the course of this appeal, the RO, in a rating decision of 
October 2000, granted a total (100 percent) disability rating 
based upon individual unemployability due to the veteran's 
multiple service-connected disabilities (TDIU), effective 
from July 2000.  Then, in a rating decision of February 2001, 
the RO granted a schedular 100 percent rating, effective from 
September 2000, for a disability not in issue at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Postoperative residuals of a right knee injury are 
manifested, essentially, by obvious deformity of the right 
lower extremity with disuse atrophy, 18 degrees of genu 
valgum, and effusion.  

3.  DJD of the right knee is manifested by limitation of 
flexion to 6 degrees contracture, with maximum flexion of 108 
degrees.  The evidence shows pain upon movement through the 
range of motion.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for postoperative 
residuals of a right knee injury is not warranted.  
38 U.S.C.A. § 1155 (West 1991); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2000).  

2.  A rating in excess of 10 percent for DJD of the right 
knee is not warranted.  38 U.S.C.A. § 1155 (West 1991); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law. No. 106-
475, 114 Stat. 2096 (2000).  This new statute eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist in developing 
evidence, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 280 (2000) (per curium order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099 (2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the September 1992 SOC of the applicable DCs 
which provided the criteria for an increased rating for his 
right knee disorder.  And, in a recent rating decision of May 
2000, he was provided with a discussion of the mandates of 
DeLuca, supra, and VAOPGCPREC 23-97 and its applicability to 
his increased-rating claim.  The Board concludes that these 
discussions in the rating decision and SOC adequately 
informed him of the information and evidence needed to 
substantiate this claim, and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not made reference to any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and was asked to assist in 
obtaining the evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

A review of the record reflects that service connection has 
been in effect for many years for a right lower extremity 
disorder.  See Rating Decision of December 1984.  A 
noncompensable rating was assigned and remained in effect for 
many years.  Upon a rating decision in May 1992, the 
noncompensable rating was increased to 10 percent, based 
primarily on clinical findings from February 1992.  At that 
time, the right knee showed a soft tissue protrusion below 
the patella on the lateral surface of the knee with 
discoloration over this protrusion.  A questionable joint 
ganglion was noted.  

VA records from 1992 include VA outpatient and 
hospitalization reports, as well as the transcript of a 
November 1992 personal hearing.  Clinical records reflect 
treatment for right knee complaints, to include locking of 
the knee.  A magnetic resonance imaging (MRI) report from 
December 1992 showed findings consistent with meniscal tear.  
The veteran was admitted to the hospital in February 1993 for 
internal derangement of the right knee.  Following surgery, 
his disability rating was increased to 20 percent.  In a June 
1993 rating action, a temporary total rating (TTR) was 
assigned for the veteran's right knee convalescence, to be 
followed by a 30 percent disability rating.  

When examined by VA in October 1998, the veteran complained 
of right knee pain whenever he was active.  In addition, 
weather changes resulted in pain.  There was pain on 
palpation of the knee, giving away, popping, and pain when 
walking.  The veteran stated that he spent about 4 hours per 
day in his wheelchair, since it was painful to walk.  He also 
complained of an area of tingling on both medial and lateral 
sides of the knee.  He did not complain of tingling down into 
the foot.  Examination revealed a scar, 4 cm. in diameter, 
just lateral to the patella.  There was a second scar, 2 cm. 
in diameter, above.  Both of these were well healed, and had 
the appearance of having occurred as a result of an abrasion.

During observation of the appellant moving the knee, there 
was popping and grating, and tissue popped in and out of the 
joint on the lateral side.  With the veteran standing, there 
was 20 degrees of knock knee (genu valgum) measured.  There 
was a first degree anterior drawer and Lachman test.  There 
was synovial thickening, and probable minimal to mild 
effusion.  The knee was "puffy looking" due to synovial 
thickening.  Range of motion was from 0 degrees of extension 
to 80 degrees of flexion.  He complained of pain on doing 
this, and would not allow the knee to be flexed beyond 80 
degrees, complaining of pain.  While he was going through 
these measurements, a mass would pop in and out of the joint, 
laterally.  The measurement of the circumference of the thigh 
at 17 cm. above the tibial tubercle was 49 cm. on both sides.  
As the veteran was right-dominant, however, the examiner 
opined that this represented atrophy of the right quadriceps.  
There was an area of hypesthesia measuring 8 cm. on both the 
medial and lateral sides of the knee.  In the 
anterior/posterior range, there was hypesthesia from the 
posterior medial corner of the knee to the border of the 
patella medially, and laterally from the posterior lateral 
corner of the knee to the border of the patella on the 
lateral side.  Above and below this, there was normal 
sensitivity.  X-rays were interpreted as showing degenerative 
changes of the right lateral joint compartment.  The examiner 
stated that the veteran developed pain on passive flexion of 
the knee to 80 degrees, and would not allow the knee to flex 
further.  The deformity associated with the knee was 20 
degrees of valgus.  Nerve conduction studies of the right 
lower extremity were normal.  The examiner opined that this 
deformity was related to the DJD and the residuals of the 
right knee injury.  

On subsequent VA examination in April 2000, the veteran had 
considerable difficulty getting up from the waiting room 
chair.  He sat with his right knee extended.  He had an 
antalgic slow gait on the right.  He had difficulty removing 
his shoes and pants.  He had obvious deformity of the right 
lower extremity, with disuse atrophy.  He had 18 degrees of 
genu valgum on the right.  He had 6 degrees of flexion 
contracture, with maximum flexion of 108 degrees.  There was 
effusion of the knee.  Range of motion testing resulted in 
pain.  There was no abnormal Lachman's or McMurray's maneuver 
of the knee.  X-rays revealed possible minimal effusion and 
lateral joint marginal bony osteophytes, sclerosis of the 
articulating lateral tibial plateau, and posterior patella 
marginal bony osteophytes superiorly, including posterior 
patella bony sclerosis.  The examiner's diagnostic impression 
was residuals of injury, post arthroscopy status, with 
deformity, synovitis, and secondary DJD.  

In a May 2000 rating action, the RO confirmed the 30 percent 
rating in effect for postoperative residuals of right knee 
injury.  In addition, the RO granted service connection for 
degenerative joint disease of the right knee, and assigned a 
separate 10 percent rating.  



Rating Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

The applicable rating criteria for the knee and the leg, 
pursuant to 38 C.F.R. § 4.71a (2000), are as follows:

Diagnostic Code 5256: Knee, ankylosis of: 

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60  
In flexion between 20° and 
45°............................................................
.............50  
In flexion between 10° and 
20°............................................................
............40  
Favorable angle in full extension, or in slight flexion 
between 0° and 10°......30  

Diagnostic Code 5257 Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe...........................................................
....................................................30

Moderate.........................................................
..................................................20

Slight...........................................................
.....................................................10

Diagnostic Code 5258 Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
20

Diagnostic Code 5259 Cartilage, semilunar, removal of, 
symptomatic............10

Diagnostic 5260 Leg, limitation of flexion of:

Flexion limited to 
15°............................................................
.............................30  Flexion limited to 
30°............................................................
.............................20  Flexion limited to 
45°..............................................................
...........................10  Flexion limited to 
60°............................................................
................................0

Diagnostic Code 5261 Leg, limitation of extension of:

Extension limited to 
45°............................................................
.........................50  Extension limited to 
30°............................................................
.........................40  Extension limited to 
20°............................................................
.........................30  Extension limited to 
15°............................................................
.........................20  Extension limited to 
10°............................................................
.........................10  Extension limited to 
5°.................................................................
......................0

Diagnostic Code 5262 Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring 
brace..............................................40 
Malunion of: 
   With marked knee or ankle 
disability.....................................................
.......30 
   With moderate knee or ankle 
disability.....................................................
.....20
   With slight knee or ankle 
disability.....................................................
..........10

Diagnostic Code 5263 Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).....................................10

38 C.F.R. § 4.71a, Plate II, provides that normal knee 
flexion and extension range to 140 degrees and 0 degrees, 
respectively.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DCs, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  DC 5003.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several DCs; the critical element in permitting the 
assignment of several ratings under various DCs is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(2000); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).

Analysis

In VAOPGCPREC 23-97, supra, the VA General Counsel held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Code 5003 (or Code 5010), which 
provides for the presence of arthritis due to trauma, and 
5257, which provides for instability.

The General Counsel stated that, when a knee disorder is 
already rated under DC 5257 based upon instability of the 
knee, the veteran may also be entitled to a separate rating 
for arthritis if the veteran has limitation of motion which 
at least meets the criteria for a zero-percent rating under 
DC 5260 (flexion limited to 60 degrees or less) or DC 5261 
(extension limited to 5 degrees or more).

Inasmuch as the veteran can flex his knee to 108 degrees, 
albeit with pain, he does not have limitation of motion which 
meets the criteria for a zero-percent rating under Diagnostic 
Code 5260.  Extension of the right knee is shown to be at six 
degrees, so the criteria for a zero percent rating under Code 
5261 are met.  Moreover, as the veteran's right knee 
limitation of flexion is confirmed by pain on motion, 
tenderness, and crepitus, this constitutes satisfactory 
evidence of painful motion under Code 5010 for a 10 percent 
rating, but not more.  Arthritis is confirmed by X-ray.

With respect to instability of the right knee associated with 
ligamentous laxity, quadriceps atrophy, 18 degrees of genu 
valgum, and other concomitant right knee impairment, the 
current rating of 30 percent is assigned for severe right 
knee impairment under Code 5257.  This is the highest rating 
assigned under this DC, and exactly corresponds to the 
medical evaluation that the veteran does suffer from severe 
right knee instability.  The right knee is not otherwise 
ankylosed (Code 5256), ununited (Code 5262) or malunited 
(Code 5262) so as to qualify for a higher combined or added 
disability evaluation.  If he suffers from genu recurvatum 
(Code 5263), he is already in receipt of a rating in excess 
of the 10 percent provided under this code.  

As the veteran is already in receipt of the maximum schedular 
evaluation of 30 percent under DC 5257 for recurrent 
subluxation or lateral instability, and the right knee 
arthritis is already separately rated under diagnostic code 
5010, the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a higher rating.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, DCs 7803, 7804, 
7805 (1998); Esteban v. Brown, 6 Vet. App. 259 (1994).

In the appellant's case at hand, the veteran's scars were 
described as well-healed in October 1998.  There is otherwise 
no indication in the evidence of record that residual 
scarring on the right knee is tender, painful, poorly 
nourished, repeatedly ulcerated, or causative of limitation 
on function of the right knee.  As such, a separate 
compensable disability evaluation for residual scarring is 
not warranted.

The Board has considered the applicability of the doctrine of 
reasonable doubt to this case, but finds that the evidence is 
not so evenly balanced or in approximate equipoise so as to 
give rise to such a doubt. In other words, the preponderance 
of the evidence is shown to be against the claim.

As is evident from the above discussion, the Board finds no 
basis for a rating in excess of 30 percent for the veteran's 
right knee instability, or for a rating in excess of 10 
percent for the left knee arthritis.  In rendering this 
determination, the Board has considered all pertinent aspects 
of 38 C.F.R. Parts 3 and 4 as required by the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

ORDER

An increased rating for postoperative residuals of a right 
knee injury is denied.  

An increased rating for degenerative joint disease of the 
right knee is denied.  


REMAND

The Board notes that, although the issue of an increased 
rating for the veteran's service-connected bilateral hearing 
loss has been certified on appeal, it is not clear that the 
issue is properly in appellate status.  Review of the claims 
file discloses that the veteran and his representative 
broached the issue in a personal hearing at the RO in 
November 1992.  In a Hearing Officer's Decision of February 
1993, entitlement to a compensable rating for bilateral 
hearing loss was denied.  A Supplemental Statement of the 
Case (SSOC) provided to the veteran in May 1993 also 
addressed the issue.  It does not appear that the veteran has 
filed a Notice of Disagreement (or, for that matter, a 
Substantive Appeal) as to that particular issue, yet it has 
been brought forward in the appellate process, to include 
being the subject of another SSOC in October 2000.

Moreover, as mentioned in the Introduction, above, the 
veteran has been in receipt of a 100 percent rating since 
July 2000, first based upon a TDIU rating and then on a 
schedular basis.  Given the uncertain status of the case with 
regard to the issue of hearing loss, and the fact that he has 
now been found to be totally disabled, the veteran should be 
asked whether he wishes to pursue the issue of an increased 
rating for his hearing loss.

In any event, the evidence reflects that the most recent VA 
audiometric examination was conducted in October 1998.  The 
Court has held that the statutory duty to assist specifically 
includes the conduct of a thorough and contemporaneous 
medical examination, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and his 
representative, and ascertain whether the 
veteran wishes to pursue an appeal as to the 
rating assigned for his hearing loss.  If the 
answer is in the affirmative, the veteran and 
his representative should be asked to 
identify the Notice of Disagreement and 
Substantive Appeal as to that specific issue, 
and the RO should determine whether any 
documents identified meet the requirements of 
the law. 

2.  If the RO determines that the appeal 
should proceed, it should then request the 
veteran to identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA or private, inpatient or 
outpatient, who may possess additional 
records of treatment pertinent to his claims 
that are not already of record.  After 
securing any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of these treatment records identified 
by the veteran.

3.  The veteran should be scheduled for VA 
audiology examination to determine the 
current extent of his service-connected 
bilateral hearing loss.  Before evaluating 
the veteran, the examiner should be provided 
with the claims folder for review in 
connection with the evaluation, so that the 
examiner may review previous audiology 
findings .  All indicated tests should be 
accomplished.  If the examiner finds that the 
record raises other matters that are 
important for the Board to consider in 
reviewing this claim, the examiner if free to 
address such matters.

4.  Upon completion of the development 
requested hereinabove, the veteran's claim 
should be reviewed once again.  If the action 
taken remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a Supplemental Statement of 
the Case and should be given an opportunity 
to respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. The veteran 
requires no action until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



